Citation Nr: 1142082	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-07 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a head wound, claimed as a scar to the forehead.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for nephrolithiasis (kidney stones).

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Board notes that the Veteran requested a Board hearing in Washington, DC, per his March 2009 formal appeal (VA Form 9).  However, the Veteran withdrew his request in a signed statement dated October 12, 2011. 

The Board further notes that, while the RO treated the Veteran's January 2008 statement as an application to reopen his claim for service connection for a head wound, this issue was clearly contained within the Veteran's September 2007 notice of disagreement.  As such, the issue of entitlement to service connection is in appellate status, and a decision as to whether new and material evidence has been received is not required prior to an adjudication of this issue on the merits.

The Board has re-characterized the issues of entitlement to service connection for PTSD and major depressive disorder to include the broader issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and anxiety, pursuant to the recent case of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and anxiety, as well as for residuals of a head wound, sleep apnea, and hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence currently of record does not contain a diagnosis of tuberculosis.

2.  Nephrolithiasis did not have its onset in or is otherwise attributable to service.  

3.  Hypothyroidism did not have its onset in or is otherwise attributable to service.  


CONCLUSIONS OF LAW

1.  Tuberculosis was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  Nephrolithiasis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

3.  Hypothyroidism was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in March 2007 informed the Veteran of the information necessary to substantiate his claims for service connection.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The notice letter included information with regard to the assignment of a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  A February 2009 letter from the Social Security Administration (SSA) noted that the Veteran was in receipt of SSA disability benefits.  Per the letter, his primary impairments were mood disorders, and his secondary impairment was a sleep-related breathing disorder.  

The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  As such, because there is no evidence that the Veteran's SSA disability is linked to a head injury, tuberculosis, hypothyroidism, or nephrolithiasis, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Board finds that a VA examination is not necessary to determine whether any issue decided herein is related to his period of honorable service, as the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

However, as explained below, the Veteran has neither presented competent medical evidence of a current diagnosis for tuberculosis, nor inservice evidence or a probative link to service for nephrolithiasis or hypothyroidism.  In light of these findings, the requirements of McLendon have not been met for any issue addressed in this section.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection

In this case, the Veteran claims that he suffers from tuberculosis, nephrolithiasis, and hypothyroidism, all as a result of his period of active service.  

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and tuberculosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board observes that for injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof regarding events that occurred during combat.  See Collette v. Brown, 82 F.3d 389 (1996).  Specifically, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either the existence of a current disability or nexus between that disability and service, both of which generally require competent medical evidence [emphasis added].  See generally, Brock v. Brown, 10 Vet. App. 155 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

In this case, the Board finds that the Veteran's receipt of the Combat Infantry Badge and Purple Heart medal qualifies him for application of the relaxed evidentiary standard of proof pursuant to 38 U.S.C.A. § 1154(b), in that these awards are indicative of actual combat.  See VA Form DD-214.  The record also indicates that his military occupational specialty was light weapons infantryman.  However, the dispositive factor in the analysis of these claims is whether the Veteran suffers from current disorders as a result of injuries he experienced in service, or current symptomatology that can be associated with these injuries.  As the medical evidence of record fails to show that the Veteran experiences such disorders or symptoms associated with tuberculosis, and there is no inservice incurrence or link to active service for nephrolithiasis and hypothyroidism, service connection for each issue currently on appeal must be denied.

At the outset, the Board notes that the evidence of record does not contain a diagnosis for tuberculosis.  Thus, element (1) of Hickson has not been satisfied for this issue.  

Turning to the question of in-service disease or injury, the Board notes that the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of tuberculosis.  

Post-service, VA outpatient treatment records and private treatment reports associated with the Veteran's claims file do not reveal a diagnosis of tuberculosis.  There is no record of complaints for this disorder, and two comprehensive lists of current diagnoses, one private and one from a VA examiner, fail to note tuberculosis.  See VA outpatient report, April 2007; Problem List, January 9, 2008.  

Based on the above evidence, the Board finds that entitlement to service connection for tuberculosis is not warranted.  The weight of the evidence does not show that the Veteran has had a current disability at any point since January 2007 when he filed his claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that, because the requirement of a current disability is satisfied when there is a disability when a claim for it is filed or at any time during the pendency of such claim, service connection may be granted even though a disability resolves prior to adjudication).

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Therefore, without a current diagnosis of any claimed disorder, the Veteran lacks the evidence necessary to substantiate his claims for service connection.  Further, the Board notes that "disability" means an impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1 (2011); see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

Acknowledgement is given to the Veteran's assertions that he has a diagnosis of tuberculosis which began during service.  He is competent in this regard because he personally experienced the symptoms for this disorder in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, with regard to his current symptoms, he is a layperson without medical knowledge, training, and/or experience.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  Assuming that the Veteran had a diagnosis of tuberculosis in service, no such diagnosis, or any residuals of claimed in-service tuberculosis is shown based on the evidence of record.  

Absent a current, chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such have not been shown by the preponderance of the evidence, as discussed above.  The benefit of the doubt rule thus is not applicable.  Service connection for tuberculosis is therefore denied, as consideration of the other requirements for each manner of establishing this benefit is unnecessary, since doing so would not alter the conclusion reached herein.

As to the remaining issues on appeal, the Veteran's service treatment records are negative for complaints, diagnoses, or treatment for nephrolithiasis and hypothyroidism.  On separation in April 1970, his endocrine system was "Normal."  There were no defects reported or noted.  See Examination report, April 309, 1970.

Post-service, a VA outpatient report from April 2007 noted continuing treatment for hypothyroidism, as well as a current diagnosis for nephrolithiasis.  Thyroid gland was symmetric at palpation, with no nodule.  The examiner did not provide an etiological connection to the Veteran's period of active service at that time.  

A private treatment report from November 2008 noted a diagnosis of nephrolithiasis, controlled with medication.  Again, no link to service was provided.  

As to the Veteran's assertions that these disorders are causally-related to service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, a non-precedential case, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  

In this case, the Veteran has not been shown to be competent to link any current diagnosis of any claimed disorder to his period of active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Therefore, although the statements of record offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between any claimed disorder and his period of service.

Further, the Board notes that the Veteran has not provided any statement to demonstrate his theory of entitlement to service connection for any claim addressed in this section.  Although the Board acknowledges that he has current diagnoses of nephrolithiasis and hypothyroidism, the Veteran has offered no argument or evidence as to why he believes that either disorder is related to his period of active service.  There is simply no competent or credible lay or medical evidence indicating a link between the current disorders and active military service.  Further, he has not put forth evidence to demonstrate that he was, at any time, diagnosed with tuberculosis either in service or after separation, and the record is silent for any evidence of pulmonary symptomatology, either in medical records or lay statements.

Based on the foregoing, the Board finds that there is no medical evidence of record linking any claimed disorder to the Veteran's period of active service.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Colvin.  Despite the presence of VA and private records throughout the appellate period, not a single provider has linked hypothyroidism or nephrolithiasis to the Veteran's military service.

In sum, the competent and probative evidence does not establish that the Veteran's claimed disorders began in service.  There are no contemporaneous records of any complaints, findings, treatment, or diagnosis of any claimed disorder during service.  Instead, the record establishes that more than 40 years after separation, the Veteran filed a claim for service connection these disorders.  This significant lapse of time is highly probative evidence against the Veteran's claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered in the analysis of a service connection claim).  The Board also notes that, although the Veteran's combat service has been conceded, he has not claimed that any disorder addressed herein, save for residuals of a head wound for which there is no evidence of a current diagnosis, was related to combat.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  Therefore, the preponderance is against the Veteran's claims for entitlement to service connection for hypothyroidism and nephrolithiasis, and they must also be denied.


ORDER

Entitlement to service connection for tuberculosis is denied.

Entitlement to service connection for nephrolithiasis is denied.

Entitlement to service connection for hypothyroidism is denied.







REMAND

Unfortunately, a remand is required in this case in order to evaluate the Veteran's remaining claims for entitlement to service connection.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete and current record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  

As noted in the preceding section, VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak.  A February 2009 letter noted that the Veteran was in receipt of SSA disability benefits.  Per the letter, his primary impairments were mood disorders, and his secondary impairment was a sleep-related breathing disorder.  However, it does not appear that the supporting SSA medical records are in the claims file.  VA has a statutory duty to obtain these records.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Court has held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

Regarding the Veteran's claims for entitlement to service connection for PTSD and depression, the Board notes that the Veteran was afforded a VA examination in June 2007.  Following a lengthy interview, in which the examiner noted the Veteran's injuries from a mortar attack, it was noted that the Veteran met the DSM-IV stressor criteria for PTSD.  When asked if the Veteran met the DSM-IV criteria for a diagnosis of PTSD, the examiner responded, "Yes."  However, the Veteran then diagnosed the Veteran with depressive disorder, and not PTSD, with "no other mental disorder found."  The examiner explained that that, although the Veteran met the DSM-IV stressor criteria for PTSD, he did not fulfill the symptom criteria for avoidance of the stimulus, for re-experiencing the traumatic event, or for hyperarousal.  As such, it would appear that the affirmative answer provided above, as to a PTSD diagnosis, was made in error.  Further, as to the Veteran's diagnosed disorder, depression, the examiner failed to provide an etiological opinion as to whether it was at least as likely as not that the Veteran's diagnosis was related to his period of active service.  See VA examination report, June 2007.  

The Board further notes that the Veteran was diagnosed with anxiety during a VA psychiatric examination in March 1971, less than one year following separation.  As the Veteran's claim now encompasses all diagnosed psychiatric disorders, and their relationship to his period of active service, this diagnosis must be addressed as well.  See Clemons.

On remand, the Veteran shall be afforded an additional VA psychiatric examination.  The examiner must assess all current psychiatric disorders, to include but not limited to PTSD depression/major depression (diagnosed by the Veteran's private provider), and anxiety, and determine the etiology thereof.  The examiner must note that the Veteran was exposed to combat when formulating the opinion.

With regard to the remaining issues, entitlement to service connection for residuals of a head wound, sleep apnea, and hearing loss, the Board notes that, although the Veteran's separation examination and service treatment records are silent as to a diagnosis for any of these disorders, the Veteran can attest to factual matters of which he had first-hand knowledge, such as the existence of a scar following an inservice mortar attack, or inservice hearing loss and difficulty sleeping.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Moreover, with regard to the Veteran's head wound and hearing loss claims, the Board notes once again that the Veteran was a combat infantryman, in receipt of the Purple Heart, and therefore may have been exposed to inservice acoustic trauma, and may have suffered an injury to the head which also resulted in a service-connected knee scar.  Following a March 1971 VA examination, it was noted that the Veteran had trouble with the left ear following a nearby explosion.  A November 1971 VA examination report contained a note to rule out fragment, scalp.

As such, and pursuant to the Court's holding in McLendon, the Veteran should be afforded VA examinations in the appropriate specialties to determine whether these disorders are etiologically-related to the Veteran's active military service.  With regard to the hearing loss claim, should the Veteran have a current diagnosis of hearing loss, per 38 C.F.R. § 3.385, the requested VA opinion must be consistent with the ruling in Hensley.  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

As such, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service when forming an opinion.  If the aforementioned is the basis, or crux, or the examiner's rationale, the opinion would be inadequate on which to base a decision.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA a copy of the most recent Disability Determination and all medical records relied upon in the decision regarding the Veteran's claim for Social Security disability benefits.

2.  Following the receipt of SSA documentation, to the extent available, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder(s), to include PTSD, anxiety, and major depressive disorder.  The claims file must be made available to the examiner, and the examiner should indicate in his/her report that the relevant evidence in the claims file was reviewed.  That review must include service treatment records, VA examination reports of March 1971 and June 2007, VA outpatient treatment, and private medical reports which diagnose major depression.

The examiner shall respond to the following:

A. Identify all current psychiatric disorders.

B. Determine whether it at least as likely as not that any currently-diagnosed psychiatric disorder is etiologically related to the Veteran's period of active service, to include exposure to combat and the Veteran's receipt of the Purple Heart medal.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A complete rationale for all opinions expressed should be provided.  

If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

3.  Following the receipt of SSA documentation, to the extent available, schedule the Veteran for a VA examination in the appropriate specialty to determine the nature and extent of the Veteran's currently-diagnosed sleep apnea.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination. 

The examiner shall respond to the following:

Whether it is at least as likely as not that the Veteran's current diagnosis of sleep apnea is causally related to his period of active service.  

If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

4.  Schedule the Veteran for a VA audiological examination.  The examiner must provide an opinion as to whether the Veteran has a current diagnosis of hearing loss pursuant to 38 C.F.R. § 3.385.  If so, the examiner shall opine as to whether the currently-diagnosed hearing loss is at least as likely as not etiologically-related to his military service.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  

The examiner should specifically note a review of the Veteran's March 1971 VA examination documenting left ear hearing trouble due to proximity to an explosion, service treatment records, personnel records indicating his participation in combat and MOS as a light infantryman, and his receipt of the Purple Heart medal, and comment on the significance of such.  


Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A complete rationale for all opinions expressed should be provided.  

The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner should also note in his or her opinion that a review of the claims file was conducted, and must discuss pertinent evidence within the claims file.  

Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate.  See also, Hensley v. Brown, 5 Vet. App. 155, 160 (1993) ("normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss").

If it is the opinion of the examiner that the Veteran's current hearing disorder is the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.


If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

5.  Schedule the Veteran for a VA examination in the appropriate specialty to determine the nature and extent of any currently-diagnosed head wound, to include a forehead scar.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination. 

The examiner shall respond to the following:

Whether it is at least as likely as not that any current diagnosis of a head wound or residuals thereof, to include a scar, are causally related to his period of active service.  The examiner should discuss the November 1971 VA examination report, as well as the Veteran's participation in combat and his receipt of the Purple Heart medal within the context of any opinion provided.

If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  

After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


